DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for amendment filed on 7/21/22. including claims 1-27, out of which claims 2,7,12 and 17  have been cancelled. Claims 24-27 have been added anew.
Allowable Subject Matter
Claims 1,3-6,8-11,13-16,18-27 are allowed. 
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claims 1, 
	wherein the grouping rule comprises: a mapping relationship between a group number and a discontinuous reception (DRX) cycle; a mapping relationship between a group number and one or more of the following parameters: a terminal device identifier, a quantity of groups, a quantity of paging frames (PFs) in each discontinuous reception DRX cycle, a quantity of POs in each PF, and a weight of each group of terminal devices; a mapping relationship between a group number and a paging frequency range; a mapping relationship between a group number and a terminal device category set; or a mapping relationship between a group number and a channel condition range.
	
As recited by claim 6; 
wherein the grouping rule comprises: a mapping relationship between a group number and a discontinuous reception (DRX) cycle; a mapping relationship between a group number and one or more of the following parameters: a terminal device identifier, a quantity of groups, a quantity of paging frames (PFs) in each DRX cycle, a quantity of POs in each PF, and a weight of each group of terminal devices; a mapping relationship between a group number and a paging frequency range; a mapping relationship between a group number and a terminal device category set; or a mapping relationship between a group number and a channel condition range.
As recited by claim 11; 
wherein the grouping rule comprises: a mapping relationship between a group number and a discontinuous reception (DRX) cycle; a mapping relationship between a group number and one or more of the following parameters: a terminal device identifier, a quantity of groups, a quantity of paging frames (PFs) in each discontinuous reception DRX cycle, a quantity of POs in each PF, and a weight of each group of terminal devices; a mapping relationship between a group number and a paging frequency range; a mapping relationship between a group number and a terminal device category set; or a mapping relationship between a group number and a channel condition range.
As recited by claim 16;
wherein the grouping rule comprises: a mapping relationship between a group number and a discontinuous reception (DRX) cycle; a mapping relationship between a group number and one or more of the following parameters: a terminal device identifier, a quantity of groups, a quantity N of paging frames (PFs) in each DRX cycle, a quantity Ns of POs in each PF, and a weight of each group of terminal devices; a mapping relationship between a group number and a paging frequency range; a mapping relationship between a group number and a 
terminal device category set; or a mapping relationship between a group number and a channel condition range.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ALLEN et al (US 20070156661) discloses A system for providing telecommunications equipment information and customer information that includes a display and a processor. The display displays a graphical user interface that allows a user to access the equipment information and the customer information. The graphical user interface includes at least one input area that allows a user to input search criteria, related to at least one of equipment data and customer data, to initiate a search. The graphical user interface also includes at least one results area that displays a result of the search, the result including at least one of the equipment information and the customer information related to the search criteria. The processor implements the search for at least one of the equipment information and the customer information in response to the input search criteria.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Srilakshmi Kumar can be reached on 571-272-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/              Primary Examiner, Art Unit 2647